DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed March 18, 2021.
Claims 1, 3, 7, 9-11, 15, and 17 have been amended.
Claims 4, 12, and 18 have been cancelled.
Claims 1-3, 5-11, 13-17, and 19-20 are currently pending and have been examined.
Response to Argument
The previous rejection under 35 USC 112 has been withdrawn in response to the submitted amendments.
Applicant’s arguments filed March 18, 2021 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Said components or steps of the invention provide the improvement described in the specification within the technical field of automated purchasing and delivery of goods. By considering the preferences of similar users as to vendors, relative timeliness (including earliest or latest) of shipping destination, total price includes purchase and shipping price, embodiment model may determine ranking criteria based on user information on an automated, autonomous basis: for example, scalar inputs may be ingested into a multiple linear regression model to recommend a suitable destination for delivery with a corresponding vendor (Applicant's specification at [0070]).
Examiner respectfully disagrees. The identified improvements argued by Applicant are really, at best, improvements to the performance of the abstract idea itself (e.g. improvements made in the underlying business method) and not in the operations of any additional elements or technology. For example, in Trading Tech, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Trading Technologies Int’l v. IBG LLC, 921 F.3d 1084, 1093-94 (Fed. Cir. 2019). In the instant claims, the selection of a vendor and delivery option for automatically purchasing and delivering goods is improved however this is not an improvement to computers or technology. Applicant has not modified the manner in which the computer itself, or the specifications various machine learning and statistical techniques, operate in order to achieve the alleged improvement to technology. Therefore, the instant claims recital of a computer is merely the use of a computer as a tool for improved performance when calculating an optimal purchasing and delivery option. Improving the performance of the abstract idea by using a computer as a tool is not considered significantly more under Step 2B of the Alice/Mayo framework. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
The claims embodiments further provide for improved delivery models that include a deep learning model that supports vector machines, Bayesian networks, neural networks, linear regression models, long short term memory (LSTM), and the like, to analyze purchase and shipping options and user information and output relative rank for each of the purchase and shipping options as a function of the preference values. (Applicant's specification at [0071]) The claimed embodiments may also learn from customer feedback and adjust optimal delivery points and modes, wherein rules for ranking of delivery locations and options (timing, cost, etc.) and the weights on the factors used to determine the ranking may be adjusted over time based on clustering of profiles of users with similar profiles, preferences and reviews, and feedback received from each user cluster, wherein derivation of rules can include techniques, such as Bayesian Inference and Multivariate Linear Regression. Thus, via auto-learning and tuning embodiments can include vendor ratings based on the quality and timeliness of actual delivery. (Applicant's specification at [0072].
Examiner respectfully disagrees. Examiner notes that the claims recite “learning weightings for values of the vendor identifier, the item price, the shipping price, and the corresponding time for travel for each of the vendor purchase and delivery options as a function of k-means cluster analysis of preferences of similar users” which does not include the specifics argued by the Applicant such as “a deep learning model that supports vector machines, Bayesian networks, neural networks, linear regression models, long short term memory (LSTM), and the like”  or “auto-learning and tuning embodiments.” In other words, the claimed learning is recited at a high level of generality and is only performed by the claim one time rather than iteratively. Although the claims are interpreted in light of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Regarding the previous rejection under 35 U.S.C. 102/103, Applicant’s arguments have been considered but are moot in view the new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-11, 13-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-3 and 5-8 recite a series of steps and therefore recite a process.
Claims 9-11 and 13-14 recite a combination of devices and therefore recite a machine.
Claims 15-17 and 19-20 recite a tangible article given properties through artificial means and therefore recite a manufacture.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 9, and 15, as a whole, are directed to the abstract idea of making a selection of vendor purchase and delivery options for an item, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is a fundamental economic principles or practices (including hedging, insurance, mitigating risk) by making a purchasing decision. The claims recite a method of organizing human activity because the identified idea is a commercial or legal interaction (including business relations) by comparing different vendor 
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 9, and 15 recite the additional elements: a computer processor, a computer readable memory, k-means clustering, and a computer readable storage medium which are used to perform the receiving, identifying, learning, ranking and selecting steps. These computer processor, computer readable memory, and computer readable storage medium limitations are no more than mere instructions to apply the exception using a generic computer component. The k-means clustering is no more than instructions to apply a known statistical tool to perform an abstract idea. MPEP 2106.04(d)(I). Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the 
Alice/Mayo Framework Step 2B:
Claims 1, 9, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a computer processor, a computer readable memory, and a computer readable storage medium. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.) and processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a computer processor (Specification [0047], [0049]), a computer readable memory (Specification 
With regards to Claims 7-8, the additional elements do not amount to significantly more than the judicial exception. Claims 7-8 recite a generic computer performing generic computer functions by reciting a computer processor, a computer readable memory, and a computer readable storage medium. Regarding claims 7-8, the specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a computer processor (Specification [0047], [0049]), a computer readable memory (Specification [0047], [0049], [0052]), a computer readable storage medium (Specification [0047], [0049], [0051]), and cloud computing (Specification 
Remaining Claims:
With regards to Claims 2-3, 5-6, 10-11, 16-17, 13-14, and 19-20, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-11, 13-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulhall et al. (U.S. P.G. Pub. 2019/0043370 A1), hereinafter Mulhall, in view of Kumar et al. (U.S. P.G. Pub. 2020/0005310 A1), hereinafter Kumar, in view of Stevens et al. (U.S. P.G. Pub. 2015/0193731 A1), hereinafter Stevens.

Claim 1. 
Mulhall discloses a computer-implemented method, comprising: 
receiving an item for purchase and an itinerary of a user, wherein the itinerary comprises a plurality of destinations, and wherein each of the plurality of destinations comprise a geographic identifier are associated to and a corresponding time for travel from an initial 
identifying a plurality of vendor purchase and delivery options for delivery of the item to the user, wherein each of the vendor purchase and delivery options comprise a vendor identifier, an item price, a shipping price to ship the item to one of the plurality of destinations at a time and date within the corresponding date-time range during which the user can accept the item at the corresponding destination (Mulhall [0048], [0069] en route delivery flight planner may determine a plurality of product acquisition options based on one or both of the product source data and the anticipated travel data wherein each option includes a source of the product, a cost of the product, and a cost of delivering each suggested product; [0067], [0072] product source selected based on the anticipated travel data); 
Regarding the following limitations:
learning weightings for values of the vendor identifier, the item price, the shipping price, and the corresponding time for travel for each of the vendor purchase and delivery options as a function of k-means cluster analysis of preferences of similar users (Kumar [0020] user’s transaction history is further used to cluster similar users by using k-means algorithm; [0020] determine a merchant location for providing payment shipping an item or providing the item to the user; [0021] K-means clustering may be used to identify merchant clusters; [0023] use 
ranking the identified plurality of vendor purchase and delivery options according to the learned weightings (Kumar [0052] ranking merchant verticals using rules; [0074] rank indicates whether transactions within the merchant vertical categorization between the first and second locations is likely); and
One of ordinary skill in the art would have recognized that applying the known technique of learning weightings of vendor characteristics by performing k-means cluster analysis of similar users in order to rank vendors of Kumar to the vendor selection process of Mulhall would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kumar to the teaching of Mulhall would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such ranking of vendors based on learned weightings. Further, applying learning weightings to rank vendors to Mulhall, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient selection of the best vendor for the user given the users current purchasing characteristics and the purchasing decisions of similar users with similar purchasing characteristics. 
Regarding the following limitation:
selecting a highest ranked one of the plurality of vendor purchase and delivery options for delivery of the item to the user.
Mulhall discloses automatically selecting a product acquisition option for delivery of an item to a user (Mulhall [0049], [0081]-[0082] automatically select one or more sources from the product acquisition options; [0073] selecting product sources based on relative locations of the product source 

Claim 2. 
Mulhall in view of Kumar and Stevens teaches all of the elements of claim 1, as shown above. Additionally, Mulhall discloses:  
wherein identifying the plurality of vendor purchase and delivery options includes identifying options for purchase and delivery of the item to each of the plurality of destinations of the itinerary (Mulhall [0048], [0069] en route delivery flight planner may determine a plurality of product acquisition options based on one or both of the product source data and the anticipated travel data wherein each option includes a source of the product, a cost of the product, and a cost of delivering each suggested product; [0067], [0072] product source selected based on the anticipated travel data).

Claim 3. 
Mulhall in view of Kumar and Stevens teaches all of the elements of claim 1, as shown above. Mulhall discloses tracking the order history of a purchasing user (Mulhall [0077]), however Mulhall does not disclose the following limitations, but Kumar does: 
wherein the preferences of similar users are selected from social media data and prior purchase history of the similar users (Kumar [0020] user’s transaction history is used to cluster similar users by using k-means algorithm). 
One of ordinary skill in the art would have been motivated to include the teachings of Kumar in the system of Mulhall for the same reasons discussed above in claim 1.

Claim 5. 
Mulhall in view of Kumar and Stevens teaches all of the elements of claim 1, as shown above. Additionally, Mulhall discloses:
wherein the vendor purchase and delivery options include locations that are defined by a postal address, a physical address, or a geospatial location (Mulhall [0036], [0061], [0071], [0079] rendezvous area; [0080] rendezvous area may be defined by the combination of the travel schedule which indicates when the receiving vehicle will be at various points along the predetermined route and the flight plan data which indicates when the UAV will be at various points along the flight path; [0073] acquisition options selected based upon the relative location of the product source and the suggested route of the receiving vehicle).

Claim 6. 
Mulhall in view of Kumar and Stevens teaches all of the elements of claim 5, as shown above. Additionally, Mulhall discloses:
wherein the locations include nearby locations selected from a group consisting of: 
a postal address that is located within a predetermined geospatial radius; 
a postal address that is located within a predetermined time determined by a mode of travel; 
a physical address that is located within a predetermined geospatial radius; 
a physical address that is located within a predetermined time determined by a mode of travel; 
a geospatial location that is located within a predetermined geospatial radius; and 
a geospatial location that is located within a predetermined time determined by a mode of travel (Mulhall [0036], [0061], [0071], [0079] rendezvous area; [0080] rendezvous area may be defined by the combination of the travel schedule which indicates when the receiving vehicle will be at various points along the predetermined route and the flight plan data which indicates when the UAV will be at various points along the flight path; [0073] acquisition options selected based upon the relative location of the product source and the suggested route of the receiving vehicle).

Claim 7. 
Mulhall in view of Kumar and Stevens teaches all of the elements of claim 1, as shown above. Additionally, Mulhall discloses:
integrating computer-readable program code into a computer system comprising a processor, a computer readable memory in circuit communication with the processor, and a computer readable storage medium in circuit communication with the processor (Mulhall [0098], [0099], [0100], [0102], [0104]); and 
wherein the processor executes program code instructions stored on the computer readable storage medium via the computer readable memory and thereby performs the receiving the item and the itinerary of the user, the identifying the plurality of vendor purchase and delivery options for the item, the learning the weightings for the values of the vendor identifier, the item price, the shipping price, and the corresponding time for travel for each of the plurality of vendor purchase and delivery options, the ranking the identified plurality of vendor purchase and delivery options according to the learned weightings, and the selecting the highest ranked one of the plurality of vendor purchase and delivery options for delivery of the item to the user (Mulhall [0098] computer architecture may be utilized to execute any aspects of the software components presented herein).

Claim 8. 
Mulhall in view of Kumar and Stevens teaches all of the elements of claim 1, as shown above. Additionally, Mulhall discloses:  
wherein the computer-readable program code is provided as a service in a cloud environment (Mulhall [0098] computer architecture for a network of server computers).

Claim 9. 
Mulhall discloses a computer system, comprising: 
a computer processor (Mulhall [0099], [0104]); 
a computer readable memory in circuit communication with the computer processor (Mulhall [0099], [0102]); and 
a computer readable storage medium in circuit communication with the computer processor (Mulhall [0099], [0100]); 
Mulhall in view of Kumar and Stevens teaches the remaining limitations of claim 9 as shown above in claim 1.

Claim 10. 
Mulhall in view of Kumar and Stevens teaches all of the elements of claim 10 as shown above in claim 2.

Claim 11. 
Mulhall in view of Kumar and Stevens teaches all of the elements of claim 11 as shown above in claim 3.

Claim 13. 
Mulhall in view of Kumar and Stevens teaches all of the elements of claim 13 as shown above in claim 5.

Claim 14. 
Mulhall in view of Kumar and Stevens teaches all of the elements of claim 14 as shown above in claim 6.

Claim 15. 
Mulhall in view of Kumar and Stevens teaches all of the elements of claim 15 as shown above in claim 9.

Claim 16. 
Mulhall in view of Kumar and Stevens teaches all of the elements of claim 16 as shown above in claim 2.

Claim 17. 
Mulhall in view of Kumar and Stevens teaches all of the elements of claim 17 as shown above in claim 3.

Claim 19. 
Mulhall in view of Kumar and Stevens teaches all of the elements of claim 19 as shown above in claim 5.

Claim 20. 
Mulhall in view of Kumar and Stevens teaches all of the elements of claim 20 as shown above in claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628